IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JUNIUS BURNO,                                 : No. 131 EM 2015
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
THE COURT OF COMMON PLEAS OF                  :
LEHIGH COUNTY,                                :
                                              :
                    Respondent                :


                                         ORDER


PER CURIAM

      AND NOW, this 24th day of December, 2015, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid

representation is not permitted). The Prothonotary is DIRECTED to forward the filings

to counsel of record.

      Mr. Justice Eakin did not participate in the decision of this matter.